            Case 2:17-cv-00495-JD Document 235 Filed 10/18/18 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF PENNSYLVANIA


EDDYSTONE RAIL COMPANY, LLC                         )
                                                    )
                Plaintiff,                          )       Civil Action No. 17-cv-00495
                                                    )
       v.                                           )
                                                    )
BRIDGER LOGISTICS, LLC, JULIO RIOS,                 )
JEREMY GAMBOA, FERRELLGAS                           )
PARTNERS, L.P., FERRELLGAS L.P.,                    )
BRIDGER ADMINISTRATIVE SERVICES II,                 )
LLC, BRIDGER MARINE, LLC, BRIDGER                   )
RAIL SHIPPING, LLC, BRIDGER REAL                    )
PROPERTY, LLC, BRIDGER STORAGE, LLC,                )
BRIDGER SWAN RANCH, LLC, BRIDGER                    )
TERMINALS, LLC, BRIDGER                             )
TRANSPORTATION, LLC, BRIDGER                        )
ENERGY, LLC, BRIDGER LEASING, LLC,                  )
BRIDGER LAKE, LLC, J.J. LIBERTY, LLC,               )
J.J. ADDISON PARTNERS, LLC,                         )
                                                    )
            Defendants.
________________________________________




               PLAINTIFF EDDYSTONE RAIL COMPANY’S
     OPPOSITION TO DEFENDANTS’ MOTION FOR EXTENSION OF TIME
   TO RESPOND TO MOTION TO COMPEL DOCUMENTS UNDER THE CRIME-
                         FRAUD EXCEPTION


       Eddystone opposes Defendants’ request that they be given a full five weeks to prepare an

opposition to Eddystone’s motion to compel. Eddystone has agreed to a one-week extension of

the deadline, which would give Defendants three weeks to prepare an opposition. Defendants’

insistence instead on a three-week extension would unnecessarily slow the already delayed

discovery process. The Court should not permit yet more delay in this litigation.



                                                1
          Case 2:17-cv-00495-JD Document 235 Filed 10/18/18 Page 2 of 8




       Eddystone has no desire to cause undue inconvenience to its adversaries. As noted,

Eddystone has agreed to a one-week extension of the filing deadline. And Eddystone has

consented to every request that Defendants have made for an extension of briefing schedules in

this case to date – a total of ten weeks of extensions in all. But the delay that Defendants seek

here would impact discovery timing, as the depositions of many Ferrellgas witnesses cannot be

taken until after the Court decides whether Eddystone may have access to many documents

withheld under privilege. Ferrellgas does not want its witnesses deposed twice if the Court

orders production of documents that have been withheld as privileged, and Eddystone has

accommodated that preference. And there is no need for an extension longer than the week

Eddystone has already offered.

       Defendant Ferrellgas’s own delays in producing documents and its privilege log, along

with its insistence on seeking additional documents well after the document production deadline,

have already worked substantial delays on the discovery schedule. In the Court’s April 13, 2018

scheduling order, it set an August 13, 2018 document production deadline and an October 15,

2018 cutoff for fact discovery, two months before the December 15, 2018 cutoff that Ferrellgas

had proposed. But as a result of Ferrellgas’s actions, it appears that fact discovery will not

conclude until mid-December at the earliest. A three-week extension rather than the one week

Eddystone has offered would simply drive the schedule back even further.

       Eddystone respectfully asks that Defendants be granted a one-week extension of the

filing deadline and that their request for a three-week extension be denied.




                                                 2
          Case 2:17-cv-00495-JD Document 235 Filed 10/18/18 Page 3 of 8




                                          ARGUMENT

I.     The Requested Three-Week Extension Is Unnecessary and Would Unduly Delay
       Discovery

       Recent events in this case have conspired to delay discovery. Ferrellgas failed to meet

the Court’s document production deadlines. Last April, after extensive briefing, the Court gave

the parties until August 13 to complete document production, with the goal that fact discovery

would be completed by October 15. Instead of making rolling productions during the document

production period, as Eddystone did, Ferrellgas waited until day of the deadline to produce 1.75

million pages of documents – more than 85% of its total production as of that point. Then, over

the next two months, Ferrellgas produced another 300,000 pages, and Rios and Gamboa

produced another 30,000 pages after the document production deadline. Ferrellgas did not

produce its privilege log until September 26 and produced a revised version on October 11 –

almost two months after the document production deadline.

       In addition, Ferrellgas served a very late discovery request. On August 1, 2018 – a mere

two weeks before the August 13 document production deadline – Ferrellgas served document

subpoenas on third parties Enbridge and Canopy, the former owners of Eddystone. Production

of the requested documents took Enbridge and Canopy several weeks to complete. Thereafter,

Ferrellgas insisted that Eddystone expand search terms that Ferrellgas had approved in February

2018, and that Eddystone had been using to that time. To accommodate Ferrellgas, Eddystone

agreed to expand the search terms, the final version of which Ferrellgas did not agree to until

October 11, resulting in further delay as more documents were reviewed and then produced this

week, a mere four days after Ferrellgas’s confirmation.

       Because of these discovery activities, Eddystone had previously informally agreed with

Defendants that the parties would approach the Court to extend somewhat the deadlines in the


                                                 3
          Case 2:17-cv-00495-JD Document 235 Filed 10/18/18 Page 4 of 8




April 2018 scheduling order (Eddystone had agreed to a three-week extension, to November 9).

Moreover, Eddystone has also agreed that in light of Enbridge’s and Canopy’s production of

documents this week, the depositions of two Canopy witnesses scheduled for October 19 and

October 23 should be postponed.

       Of course, resolving the privilege dispute requires further delay. Five key Ferrellgas

witnesses are prominent on several on the most significant email strings on Ferrellgas’s privilege

log. Because Ferrellgas does not want those witnesses deposed twice, once before and once after

the improperly withheld emails are produced, the Parties agreed to delay their depositions until

after the privilege motion is resolved. The longer that the motions take to resolve, the longer the

delay. In such a context, a request for a three week extension seemed excessive.

       Eddystone itself moved extremely quickly file its motion in order to minimize the

resulting delay. Once Ferrellgas produced a privilege log disclosing the breadth of its privilege

assertions, Eddystone prepared a motion to compel in two weeks. And Eddystone filed its

motion the day after receiving Ferrellgas’s revised privilege log, which added basic privilege log

features such as a unique identifier for each document.

       While it is Eddystone’s practice to agree to extensions whenever possible, the five weeks

that Defendants now seek to prepare an opposition are simply unnecessary. Five weeks is an

extreme amount of time – more than twice what the rules provide and far longer than Eddystone

spent on its motion – and every additional week directly adds to the length of time that this case

will be pending. Defendants demand more time to respond to a discovery motion than parties in

this Court are normally allotted to draft summary judgment oppositions, and more even than

appellees are allotted to draft 14,000 word responsive briefs in the United States Courts of

Appeals. See F.R.A.P 31(a).



                                                 4
          Case 2:17-cv-00495-JD Document 235 Filed 10/18/18 Page 5 of 8




       The three weeks that Eddystone proposes for the preparation of the opposition will not

prejudice Defendants. Ferrellgas alone has plenty of manpower to devote to the brief: eight

attorneys have entered appearances in this case, and even more are working on it. Eddystone had

also alerted Defendants to the possibility of a crime-fraud motion in a meet-and-confer that

occurred a week before Eddystone filed on October 12. There is no need to delay the case

schedule so that Ferrellgas can have five weeks to brief this motion.


II.    Defendants’ Accusations Against Eddystone Are Inaccurate

       Rather than focus on the merits of their extension request, Defendants hurl inaccurate

accusations against Eddystone while ignoring their own delays. Eddystone regrets having to

respond to these claims, but feels it must do so to set the record straight.

       In their motion, Defendants accuse Eddystone of making late productions itself. Mot. at

4. Defendants’ accusation is unjustified. As Defendants note, Eddystone’s September 25, 2018

production was in response to a subpoena served on August 1, 2018, just twelve days before the

production deadline. The fifty-five day production timeline is more than reasonable and

surpasses by several multiples Ferrellgas’s speed of production in this litigation. Eddystone’s

October 15 production was of documents identified by expanded search terms that Ferrellgas

recently requested Eddystone run – a request that came many months after Eddystone’s search

terms had been agreed to by the Parties. Ferrellgas did not sign off on the final version of the

expanded search terms until October 11, 2018 and Eddystone produced the documents a mere

four days later.

       Next, Defendants accuse Eddystone of attempting to schedule depositions for October 24

on “only eight days’ notice” and for October 26 “despite being informed of scheduling conflicts

that day.” Mot. at 5. Again, both accusations are untrue. Weeks ago, Eddystone proposed that


                                                  5
           Case 2:17-cv-00495-JD Document 235 Filed 10/18/18 Page 6 of 8




the October 24 witness be deposed on October 18; Eddystone offered to push the date back to the

24th when Ferrellgas objected to the October 18 date and has now agreed to find yet another date

for Ferrellgas to depose the witness. And, as noted above, when the final documents responsive

to Ferrellgas’s late subpoenas could not be produced until this week, Eddystone agreed to the

Defendant’s request for a postponement. The October 26 deponent is a third-party former

employee who requested that date; Defendants have never specified what supposed conflict they

have with that date or why every single one of the myriad attorneys who have entered

appearances for them in this case is unable to accommodate a third party witness whose

deposition they have demanded. In fact, Defendants have rejected every single deposition date

that Eddystone has offered for the witnesses that Defendants have requested, including October

18, October 19, October 23, October 24, October 25, October 26, November 2, November 7, and

November 9.

       Finally, there is no merit to Defendants’ accusation that Eddystone “has no problem with

extending the schedule for its own benefit, but is unwilling to reciprocate.” Mot. at 7.

Eddystone has agreed to ten weeks’ worth of extensions in this case – many more than it has

sought for itself. Indeed, Eddystone has acceded to every single previous extension request.1

Even here, Eddystone has agreed to a one week extension. But a three week extension is

unnecessary, might affect the ultimate case schedule, and comes on top of Ferrellgas’s delay in

producing documents and serving its privilege log, all of which have already substantially




       1
         Ferrellgas notes that Eddystone asked for an innocuous, one day extension on an
interrogatory response but does not inform that Court that Eddystone ultimately did not make use
of the extension or that Ferrellgas has asked Eddystone for, and had received, a one week
extension on Ferrellgas’s interrogatory responses just prior. That one week extension is in
addition to the ten weeks of briefing extensions that Eddystone has referred to above.
                                                 6
         Case 2:17-cv-00495-JD Document 235 Filed 10/18/18 Page 7 of 8




delayed this case beyond what was contemplated in the Court’s scheduling order. The Court

should permit Defendants a one-week extension, as Eddystone has suggested.



                                       CONCLUSION

       Three weeks is more than enough time for Defendants to prepare a response to

Eddystone’s motion to compel. Granting Defendants the extraordinary five weeks they seek is

unnecessary and would needlessly delay the discovery schedule in this case.


Dated: October 18, 2018                            Respectfully submitted,

                                                    /s/ Jeffrey Theodore
                                                   Henry E. Hockeimer, Jr. (I.D. No. 86768)
                                                   Terence M. Grugan (I.D. No. 307211)
                                                   BALLARD SPAHR LLP
                                                   1735 Market Street, 51st Floor
                                                   Philadelphia, PA 19103-7599
                                                   Telephone: (215) 665-8500
                                                   Facsimile: (215) 863-8999
                                                   hockeimerh@ballardspahr.com
                                                   grugant@ballardspahr.com

                                                   Filiberto Agusti (pro hac vice)
                                                   Jeffrey M. Theodore (pro hac vice)
                                                   Andrew J. Sloniewsky (pro hac vice)
                                                   Nicholas Petts (pro hac vice)
                                                   STEPTOE & JOHNSON, LLP
                                                   1330 Connecticut Avenue, NW
                                                   Washington, DC 20036
                                                   Telephone: (202) 429-3000
                                                   Facsimile: (202) 429-3902
                                                   fagusti@steptoe.com
                                                   jtheodore@steptoe.com
                                                   asloniewsky@steptoe.com
                                                   npetts@steptoe.com

                                                   Counsel for Eddystone Rail Company, LLC




                                               7
          Case 2:17-cv-00495-JD Document 235 Filed 10/18/18 Page 8 of 8




                                CERTIFICATE OF SERVICE

       I certify that I filed the foregoing via the Court’s ECF system on October 18, 2018,

thereby serving all counsel of record.

                                                    /s/ Jeffrey Theodore
                                                        Jeffrey Theodore




                                                8
